Order filed November 10, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00512-CR
                                ____________

                          RONALD CROW, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 16373


                                     ORDER

      Appellant is represented by retained counsel, J. Sidney Crowley. Appellant’s
brief was originally due January 27, 2015. At that time, appellant was represented
by a different lawyer. On April 14, 2015, we granted appellant’s motion to
substitute Crowley as his lawyer.

      As a result of appellant’s motions for extensions to file his brief, as well as
motions for extension by the court reporter to file the reporter’s record because
appellant had not paid for the record until recently, we have granted a total of 161
days to file appellant’s brief until October 26, 2015. We have noted that no further
extensions will be granted absent exceptional circumstances. No brief was filed.
On November 3, 2015, counsel filed a further request for extension of time to file
appellant’s brief. Counsel did not allege any exceptional circumstances in the
request.

      We deny the request for extension and issue the following order.

      Accordingly, we order J. Sidney Crowley to file a brief with the clerk of this
court on or before December 3, 2015. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Boyce, Busby, and Brown